Case: 12-13620   Date Filed: 01/06/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-13620
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:11-cr-00467-EAK-MAP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

BRUCE KENYON DAVIS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 6, 2014)

Before TJOFLAT, MARCUS and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-13620     Date Filed: 01/06/2014   Page: 2 of 2


      Mark Ciaravella, appointed counsel for Bruce Davis in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Davis’s convictions and

sentences are AFFIRMED.




                                         2